DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-9 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites that “the signal unit generates one single electrical signal” in line 6.  However, the original disclosure does not disclose a signal unit that generates one single electrical signal.  Instead, paragraph [0029] of the Specification discloses that the position of the position encoder can be determined at regular time intervals or continuously.  This implies that the signal unit generates multiple electrical signals.  Therefore, the original disclosure does not support that applicant possessed the claimed invention.
Claims 2, 3, 7-9 and 14 depend on claim 1 and are rejected for inheriting the same problem.
Claim 14 recites that a measurement range of the device is 12-20 mm.  However, the original disclosure does not disclose a measurement range of the device that is 12-20 mm.  Instead, paragraph [0026] of the Specification discloses that the measurement range is greater than 10 mm and greater than 20 mm. Therefore, the original disclosure does not support that applicant possessed the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 86/02444 by Holmen (“Holmen”) in view of Applicant’s Admitted Prior Art as disclosed in the Specification and Drawings (“AAPA”) and U.S. Patent 10,656,004 issued to Bartos et al. (“Bartos”).

As for claim 1, Holmen discloses a fluid container (page 1; 1st paragraph) having a device (Figs. 1 and 5) which is arranged in an interior space within the fluid container and which serves for monitoring the fill level of a fluid, the device comprising:
a linearly movable position encoder (1, 5) having a magnet element (5), wherein a position of the magnet element correlates with the fill level of the fluid in the fluid container (Abstract);
a signal unit (4, 49), wherein the signal unit generates one single one electrical signal in a manner dependent on the position of the magnet element (page 7), wherein, for detecting the position of the magnet element, the signal unit has at least one Hall element (49).
Holmen does not explicitly disclose that a magnetic field of the magnet element has at least one main lobe and at least one side lobe.  Instead, Holmen discloses that the magnet (5) is mounted inside a float (1) in order to actuate magnetic sensors to detect the liquid level in the fluid container (Fig. 1 and page 3).
However, AAPA discloses magnet element with a magnetic field that has at least one main lobe and at least one side lobe (paragraph [0003]).  AAPA discloses that magnet is mounted inside a float in order to actuate a magnetic sensor to detect the liquid level in the fluid container (paragraph [0003]).
Because Holmen and AAPA both disclose magnets that actuate magnetic sensors to detect the liquid level in the fluid container, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the magnet of AAPA for the magnet of Holmen to achieve the predictable result of actuating a magnetic sensor to detect the liquid level in the fluid container.
Holmen as modified by AAPA does not explicitly disclose an electronic evaluation unit as recited.
However, Bartos discloses an electronic evaluation unit (6) to determine a unique position of a position encoder (1, 2) within a detection range (col. 4, lines 48-58) on a basis of output voltages induced in a Hall element (3; col. 3, lines 56-59). 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the fluid container of Holmen and AAPA to include the electronic evaluation unit as disclosed by Bartos in order to automatically determine the liquid level in the container.
Holmen as modified by AAPA and Bartos discloses that a magnetic field of the magnet element (Holmen: 5 and AAPA: paragraph [0003]) has at least one main lobe and at least one side lobe (AAPA: paragraph [0003]), which induce different output voltages in the Hall element (Holmen: page 7 and AAPA: paragraph [0003] and [0013] and Bartos: col. 3, lines 56-59 and col. 4, lines 40-47), and an electronic evaluation unit (Bartos: 6) to determine a unique position of the position encoder within a detection range (Bartos: col. 4, lines 48-58) on a basis of output voltages induced in the Hall element by at least one of the main (Holmen: page 7 and AAPA: paragraph [0003] and [0013] and Bartos: col. 3, lines 56-59 and col. 4, lines 40-47) and the side lobes.

As for claims 7, 8 and 14, Holmen as modified by AAPA and Bartos discloses the fluid container as claimed in claim 1 (see the rejection of claim 1 above).
	Holmen as modified by AAPA and Bartos does not explicitly disclose that detection range or measurement range are the claimed sizes.  
However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the detection range and measurement range container of Holmen, AAPA and Bartos to be the claimed size in order to achieve the predictable result of allowing a user to measure the fill level of a container having the same size as the claimed size.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over WO 86/02444 by Holmen (“Holmen”) in view of Applicant’s Admitted Prior Art as disclosed in the Specification and Drawings (“AAPA”) and U.S. Patent 10,656,004 issued to Bartos et al. (“Bartos”) as applied to claim 1, further in view of U.S. Patent 5,478,966 issued to Sugi (“Sugi”).
As for claim 2, Holmen as modified by AAPA and Bartos discloses the fluid container as claimed in claim 1 (see the rejection of claim 1 above) and that the position encoder (Holmen: 1, 5) is guided on a guide tube (Holmen: 2), the signal unit (Holmen: 4, 49) is arranged substantially within the guide tube (Holmen: see Fig. 1).
Holmen as modified by AAPA and Bartos does not disclose that the position encoder is movable as far as a base of the fluid container.
However, Sugi discloses a position encoder (15, 16) that is movable as far as a base of a fluid container (see Fig. 7).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the position encoder of Holmen, AAPA and Bartos to be movable as far as a base of a fluid container as disclosed by Sugi in order to allow low levels of fluid to be detected.

As for claim 3, Holmen as modified by AAPA, Bartos and Sugi discloses that the guide tube (Holmen: 2 and Sugi: 14) extends as far as the base of the fluid container (Sugi: see Fig. 7). 

	Claim 9 is rejected under 35 U.S.C. 103 as obvious over WO 86/02444 by Holmen (“Holmen”) in view of Applicant’s Admitted Prior Art as disclosed in the Specification and Drawings (“AAPA”) and U.S. Patent 10,656,004 issued to Bartos et al. (“Bartos”) as applied to claim 1, further in view of U.S. Patent 8,443,664 issued to Ludwig et al. (“Ludwig”).

As for claim 9, Holmen as modified by AAPA and Bartos discloses the fluid container as claimed in claim 1 (see the rejection of claim 1 above).  The examiner notes that the recitation that the fluid container is a brake fluid container of a hydraulic motor vehicle brake system appears to describe the intended use of the fluid container and does not patentably distinguish the claimed invention over the prior art.
	In the case that the recitation that the fluid container is a brake fluid container of a hydraulic motor vehicle brake system is given patentable weight, Holmen does not explicitly disclose that the fluid container is a brake fluid container of a hydraulic motor vehicle brake system.
However, Ludwig discloses a fluid container that is a brake fluid container of a hydraulic motor vehicle brake system (Abstract).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the fluid container of Holmen, AAPA and Bartos to be a brake fluid container as disclosed by Ludwig in order to provide a container that ensures that a brake system always is always filled with the minimum of brake fluid in order to not jeopardize the operation of the brake system (Ludwig: col. 1, lines 34-46).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853